Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restriction
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on Jan. 14, 2021 is acknowledged.
Claim Interpretation
Throughout claims 1-15, Applicant references “at least one of the hollow regions”, the Examiner interprets “at least one of the hollow regions” as referencing “at least one of the one or more hollow regions”.
Claim Rejections - 35 USC § 112
The amendment to the claims filed Jan. 14, 2021 is sufficient for the Examiner to withdraw the rejections of Claim 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, specifically for “the drawing step” recited in claims 1 and 2, “the preform” in claim 2, “a microstructured optical preform” in claims 3-7, “the drawing process” in claim 11, “the volume of the at least one hollow region” in claim 13, and “the temperature of the at least one hollow region” in claim 14.
However, there are new grounds of rejection due to the amendment filed Jan. 14, 2021.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant has amended claim 1 to include continuously changing temperature within the at least one of the hollow regions.  While applicant has support for changing the temperature within the at least one of the hollow regions, the Examiner is unable to find support for continuously changing the temperature (i.e. without interruption).  It is unclear where Applicant has support for providing self-regulation by continuously changing temperature.  Applicant has support for changing/varying the temperature ([0034]), but fails to disclose continuously changing/varying the temperature.  Please provide support for providing a self-regulation of one or more conditions within the at least one of the hollow regions such that the desired diameter is stabilized wherein the one or more conditions is continuously changing temperature. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3-8, 11-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fini et al. (US 2016/0252673A1 – hereinafter Fini) in view of Russell et al. (US 2005/0238301A1 – hereinafter Russell) and Sanghera (US 2005/0074215 A1).
Regarding claims 1, 3, 4, 7, 8, 11-12, Fini (abstract, [0022], [0039], [0068], and Fig. 9) discloses a method comprising forming a hollow core fiber by a stack and draw technique comprising constructing a stack and draw assembly (corresponding to a microstructured optical preform) and drawing fiber.  Fini discloses a central core (902) as a hollow region (corresponding to a hollow core region – claimed in claims 3 and 7), shunt cores (903) (corresponding to a hollow shunt region – claimed in claims 4 and 7) as hollow regions, and a cellular region formed by capillaries (901 and 904) as hollow regions.  Therefore, based on the disclosure of Fini, it would be obvious to a person having ordinary skill in the art, a method comprising providing a microstructured optical fiber comprising providing a microstructured optical preform including one or more hollow regions, such as a hollow core, shunt cores, and/or cellular structure.
Fini discloses ([0009]) design parameters such as core and shunt sizes and ([0022]) fiber drawing, but fails to disclose drawing down to control at least one of the hollow regions (i.e. hollow core, shunt core, or cellular structure) to exhibit and maintain a desired diameter during the drawing and performing the step of regulation of one or more conditions within the at least one of the hollow regions such that the desired diameter is stabilized.  However, Sanghera ([0014]-[0015]) discloses drawing a preform made by stacking tubes, which is similar to the stack and draw assembly of Fini, and discloses in the absence of any gas pressure above the holes, the hole diameters can collapse slightly or completely depending upon the fiber draw temperatures and draw rate.  Sanghera discloses leaving the holes open before and during fiber drawing, it is possible to apply a constant pressure above the holes the internal pressure of the holes from atmospheric pressure to another selected value, including for example applying a static increased or decreased pressure by means of a piston, but not merely sealing the hole during drawing. Russell ([0028]) further discloses the pressure-controller may be, for example, a rotary vane pump, peristaltic pump, or a cylinder piston pump.  Russell ([0089]-[0091], [0103] and Figs.2, 3(a) and 4) discloses connecting hoses directing to preform (10), an intermediate connector, and tubes protruding at different lengths with intermediate connector (200) and hoses attached to external pressure-controllers.  Therefore, based on the additional teachings of Sanghera and Russell, it would be obvious to a person having ordinary skill in the art, in the drawing down (i.e. drawing) of the microstructure of a preform to an optical fiber made by a stack and draw assembly to provide for a constant pressure or pressure control of the internal pressure of the holes (i.e. one or more hollow regions) with an external pressure controller in order to maintain a constant hole diameter/size.  Therefore, it would be obvious to a person having ordinary skill in the art, providing for constant pressure or pressure control of the internal pressure of the one or more hollow regions provides for a self-regulation to exhibit and maintain a desired diameter.  Applicant has used the term “self-regulation”, the Examiner interprets self-regulation as within a defined system.  Russell and Sanghera disclose external pressure affecting the internal pressure of the holes, the Examiner interprets the pressure control of the one or more hollow regions taught by the teachings Russell and Sanghera as providing self-regulation within a defined system.

Additionally, in the maintaining a pressure or pressure control, as taught by Russell and Sanghera discussed above, including the use of a pump or piston taught by Russell for pressure-control, and this pressure control system providing for self-regulating the maintaining of the desired diameter, it would be obvious to a person having ordinary skill in the art, the pressure control system including affecting the internal pressure of the one or more hollow regions includes creating a change in gas flow, as claimed in claim 11, wherein the change in gas flow is provided by introducing a gas flow into or out of the at least one hollow regions, as claimed in claim 13, to compensate for the drawing down step, stabilizing the desired diameter of the one or more hollow regions, as claimed in claim 11.
Regarding claims 5 and 6, Fini (Figures) discloses capillaries forming corners and capillaries at corners forming one or more hollow regions in the fiber.  Therefore, it would be obvious to a person having ordinary skill in the art, the capillaries forming corners and capillaries at the corners provide for a set of corner capillaries disposed around one or more hollow regions is provided as claimed in claim 5, 
Regarding claim 15, in addition to the rejection of claims 1 and 11 above, Sanghera ([0015] discloses leaving holes open before and during fiber drawing, it is possible to apply a constant pressure above the holes using gas flow to maintain a constant hole diameter, and moreover, the hole size can be increased in a controlled manner in increasing the gas pressure.  Therefore, based on the additional teachings of Sanghera it would be obvious to a person having ordinary skill in the art, the method of Fini in view of Russell and Sanghera, leaving the holes open before and during fiber drawing using gas flow to maintain a constant hole diameter, which provides for injecting an additional amount of gas (i.e. gas flow) at the beginning of the drawing down step to prime the at least one hollow region to achieve a steady state in a hollow region diameter, as claimed.  
Claims 2, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fini et al. (US 2016/0252673A1 – hereinafter Fini) in view of Russell et al. (US 2005/0238301A1 – hereinafter Russell) and Sanghera (US 2005/0074215 A1) as applied to claims 1 and 14 above, and further in view of Yoo et al. (US 2020/0115270 – hereinafter Yoo).
Regarding claim 2, in addition to the rejection of claim 1 above, Russell ([0021]) discloses any suitable means for changing the internal pressure of the holes from atmospheric value to another selected value, and discloses sealing the hole during drawing to create pressure differences and Yoo ([000]) further discloses gas pressure differences may be required to maintain the structure, and discloses capillaries may be sealed or blocked.  Therefore, it would be obvious to a person having ordinary skill in the art, to maintain the required structure, prior to initiating the drawing step the method further comprising sealing open ends of the preform, except for selected hollow regions, to create self-pressurization of portions of the preform surrounding the selected hollow regions during the drawing step.  
Regarding claims 10 and 14, Russell discloses the simplest method of controlling the size of an air hole in a PCF (photonic crystal fiber) is to form a preform having a larger-scale approximation of the desired structure, for example, by forming the preform from capillaries having different selected hole diameters, but in practice, it is costly and relatively difficult to manufacture capillaries having different internal diameters and it is difficult to predict the behavior and ([0020]-[0030] teaches an alternative method of having different hole diameter sizes by controlling gas pressure in the holes.  Additionally, Yoo ([0104]) discloses by controlling the drawing temperature and the inner tube gas pressure the air fill fraction (area of air over area of the capillary) maybe controlled, and hence, the capillary thickness.  Therefore, it would a person having ordinary skill in the art, the teaching of Yoo with area of air over area of the capillary changes diameter of the hollow region of the capillary, and based on the additional teachings of Russell and Yoo, it would be obvious to a person having ordinary skill in the art, in providing for the design parameters of the hollow regions of the fiber of Fini, to control at least one of the hollow regions to exhibit and maintain a desired size, such as size/diameter of the hollow region by providing a regulation of drawing temperature and a gas pressure within at least one of the hollow regions.  Applicant has used the term “self-regulation”, the Examiner interprets self-regulation as within a defined system.  Further, since the regulation of the drawing temperature is within the drawing system, the Examiner interprets the regulation of the drawing temperature as providing self-regulation.  
Additionally, it would be obvious to a person having ordinary skill in the art, the self-regulation of the drawing temperature, could be applied continuously in order to maintain a desired size/diameter of the hollow region using drawing temperature and gas pressure, since the drawing temperature will affect the temperature and viscosity of the hollow region and continuously regulating the drawing temperature could continuously change temperature within the at least one of the hollow regions.  
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art presented in the non-final office action dated June 9, 2020 have been considered but are moot, due to the new grounds of rejection necessitated by the amendment to the claims filed Jan. 14, 2021.
Some of the same references are applied in the new grounds of rejection and applicable arguments will be addressed by the Examiner. 
Applicant argues Russell is directed to pressure control, which is different Applicant’s use of “continuous flow” of a gas and Applicant argues Russell describes a system where one or more “external pressures” are applied to several of the hollow regions during the fiber draw.  Applicant further argues there is no teaching in Russell for using a continuous gas flow.  
Applicant has used the term “self-regulation”, the Examiner interprets self-regulation as within a defined system.  Russell and Sanghera disclose external pressure affecting the internal pressure of the holes, the Examiner interprets the pressure control of the one or more hollow regions taught by the teachings Russell and Sanghera as providing self-regulation within a defined system.
Further, with the teachings of Russell, such as connecting a hose or intermediate connector to the holes to provide for changing the internal pressure of the holes and controlling to exhibit and maintain a desired size and the teachings of Sanghera, such as absences of any gas pressure above the holes, the hole diameters can collapse slightly or completely depending upon the fiber draw temperatures and draw rate and leaving the holes open before and during fiber drawing, it is possible to apply a constant pressure above the holes using gas flow to maintain a constant diameter, it would be obvious to a person having ordinary skill in the art, the method of providing a constant pressure or pressure control for changing the internal pressure of the one or more hollow regions, there must be a continuous gas flow (claimed in claim 8) in the one or more hollow regions in order to maintain  or 
Applicant argues the Yoo reference as related to the control of the furnace temperature and in contrast argues Applicant’s invention provides for introduction of flow of a heated gas through the hollow core region to provide individualized temperature change.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., introduction of a heated gas through the hollow core region to provide individualized temperature change) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the argument that Yoo is related to furnace temperature control, Applicant has used the term “self-regulation”, the Examiner interprets self-regulation as within a defined system.  Further, since the regulation of the drawing temperature is within the drawing system, the Examiner interprets the regulation of the drawing temperature as providing self-regulation.  
Additionally, it would be obvious to a person having ordinary skill in the art, the self-regulation of the drawing temperature, could be applied continuously in order to maintain a desired size/diameter of the hollow region using drawing temperature and gas pressure, since the drawing temperature will affect the temperature and viscosity of the hollow region and continuously regulating the drawing temperature could continuously change temperature within the at least one of the hollow regions.  
Allowable Subject Matter
Claim 9 appears to contain allowable subject matter, the prior art fails to disclose or fairly suggest the step of providing self-regulation of one or more conditions within the at least one of the hollow regions such that the desired diameter is stabilized wherein the one or more conditions 
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Additionally, it appears providing a self-regulation of one or more conditions within the at least one of the hollow regions such that the desired diameter is stabilized, wherein the one or more conditions comprises a temperature change within the at least one of the hollow regions by continuous introduction of a flow of heated gas through the hollow core region is allowable subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/               Primary Examiner, Art Unit 1741